Citation Nr: 1137198	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.  

[The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to a disability rating in excess of 20 percent for service connected residuals of a crush injury to the left great and second toes will be addressed is a separate decision.]  





REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1986 and from January 1991 to July 1991, which included service in the Southwest Asia Theater of operations during the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) following a January 2008 Order from the United States Court of Appeals for Veterans Claims (Court) granting a joint motion of the Veteran and VA's General Counsel to remand the above issues for readjudication. 

The Veteran testified before the undersigned Veterans Law Judge in June 2006, and a transcript of this hearing is of record.  

In November 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain VA medical examinations.  The action specified in the November 2008 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's joint pain has been attributed to diagnoses of gout and osteoarthritis, which are not related to service, as well as his service connected fibromyalgia. 

2.  The Veteran's complaints of memory loss and fatigue have been attributed to diagnoses of substance abuse, dementia, and fibromyalgia. 


CONCLUSION OF LAW

Joint pain, memory loss, and fatigue, to include as due to an undiagnosed illness, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection for arthritis may be granted of manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include:  (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Joint Pain

The record shows that the Veteran's complaints of joint pain have been attributed to a clinical diagnosis, specifically, gout and osteoarthritis effecting the feet, knee, hip, neck, and shoulders.  

The Board notes that a May 2001 Gulf War Protocol examination found no diagnosis compatible with Persian Gulf syndrome, but did note a history of gouty arthritis effecting the left foot, left knee, left shoulder, and neck.  

However, as evidence in support of his claim, the Veteran has cited to a 2005 VA treatment note in which the treating physician commented that "the radiographic evidence does not really make [the Veteran's joint pain complaints] plausible.  On x-ray, worst would be his foot, the rest either trivial or absent bony abnormalities."  According to the Veteran, this is evidence of an undiagnosed illness.  

In actuality, the Board finds this is evidence against believing the Veteran's complaints.  The Board has review the Veteran's many statements to health care providers and others over time.  Simple stated, the Board finds that his statements regarding complaints of pain and other problems are not generally believable.  

Overall, when reviewing all of the Veteran's statements as a whole (including claims not before the Board at this time) the Board finds that the Veteran's statements actually provide evidence against his own claim, undermining all claims before the VA at this time.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  A detailed review of the Veteran's statements clearly indicates to the Board that he is not to be believed.  The record makes clear that the Veteran is willing to provide untruthful statements that will assist him in obtaining additional VA compensation with little real reference to any actual problem associated with service.  For example, in a VA January 2007 examination report, the VA examiner opined, "My impression is that [the Veteran] is attempting to convey symptomatology of PTSD that he has read about.  His references to actual experiences in the military do not constitute experiences that normally result in PTSD.  It may be that he has obsessed about these things long enough that he is incorporating them in his memory in a confabulation process."  

In March 2009, the Veteran was afforded a VA examination to address his orthopedic complaints.  At that examination, the Veteran complained that beginning in 1992, he began to experience increasing joint and muscle pain that became so severe he was no longer able to work.  The Veteran's subjective complaints included pain, stiffness, instability, and fatigability.  The examiner diagnosed the Veteran with large and small joint generalized bilateral polyarthralgia/arthritis with enthesopathy (probably osteoarthritis).  The Veteran was also diagnosed with fibromyalgia syndrome, a disability which according to the examiner is characterized by widespread musculoskeletal pain and tender points, as well as fatigue, sleep disturbance, stiffness, parathesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's like syndrome.  The examiner stated that he was unable to determine the origin, cause, or relationship of these disabilities without resorting to mere speculation.   

The Board notes that during the pendency of this appeal, the Veteran has been awarded service connection for fibromyalgia and is currently assigned the maximum schedular rating for this disability, notwithstanding the credibility determinations cited above.  

Based on the above evidence, the Board finds that the Veteran's complaints of joint pain can be, at best, attributed to his service connection fibromyalgia, as well as to diagnoses of gouty arthritis and osteoarthritis, at worst, the Veteran has manufactured his complaints to obtain VA compensation.  To the extent that the Veteran's subjective complaints of musculoskeletal pain appeared disproportionate to the radiographic evidence of arthritis, the Veteran's fibromyalgia accounts for his complaints or a finding that the Veteran is exaggerating his problems.  In either event, the Veteran's claim must be denied.  Since the Veteran's complaints of joint pain have been attributed to a known clinical diagnosis, service connection on a presumptive basis is not available under the provisions of 38 C.F.R. § 3.317, which apply only in cases of an undiagnosed illness.  

The Board also finds that service connection for gout or osteoarthritis is not warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran's service medical records for both periods of service make no reference to joint pain, other than his left foot for which service connection has been established.  There is also no evidence of arthritis during the one-year presumptive period after service.  Instead, the record shows that gout was first diagnosed in 1997, approximately six years after his separation from active duty.  This six year period between service and when he was first diagnosed with gout weighs heavily against his claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (holding that such a lapse of time is a factor for consideration in deciding a service connection claim.)  

Moreover, the Veteran's diagnoses of gout and osteoarthritis have not been medically linked to service.   

The Board recognizes that the Veteran has repeatedly attributed his joint pain to his service in Southwest Asia during the Persian Gulf War.  Essentially, the Veteran has offered his opinion as to the etiology of his joint pain.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a joint disability, to include as due to an undiagnosed illness, due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his joint pain is not competent evidence and is entitled to low probative weight.

The Board finds that the Veteran's complaints of joint pain are adequately explained by his service connected fibromyalgia, as well as his non-service connected gout and osteoarthritis.  As such, entitlement to service connection for a separate joint disability, to include as due to an undiagnosed illness, is not warranted.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Memory Loss

There is also no evidence that the Veteran's complaints involving memory loss are due to an undiagnosed illness or to a known diagnosis which is related service.  

Instead, the record shows that these complaints are most likely related to the Veteran's long-term history of substance abuse.  In this regard, a July 2002 VA outpatient treatment record includes a medical opinion that the Veteran's memory problems are due to his long-history of alcohol abuse since the age of 14.  

In January 2007, a VA examiner opined that the Veteran was not a reliable historian and suggested that his "lack of mental control" is "highly suggestive of drug influence."

At a February 2009 Gulf War examination, the examiner stated that it was possible that exposure to environmental hazards or toxins in the Persian Gulf caused the Veteran neurological injury, but that this "cannot definitely be stated" and the examiner also noted that the Veteran's history of abusing alcohol and other drugs may also have caused his cognitive impairment.  

At a comprehensive neuro-psychological examination in February 2009, the VA examiner concluded that "on balance, objective findings rebut the Veteran's contention about the disabling effects of Gulf War Syndrome on chronic unemployability, and objective evidence points towards unemployability from chronic alcoholism and Axis II [personality] disorders as suggested by other examiners and psychiatric nurse practitioners medicating the Veteran's mental illnesses."  The examiner diagnosed the Veteran with early onset dementia and opined that substance abuse was "likely the most parsimonious explanation for the dementia/acquired cognitive impairment."  

While some medical evidence of records suggests that the Veteran's memory problems arose secondary to loss of sleep associated with PTSD, the Board notes that both the January 2007 and February 2009 VA examiner have concluded that the Veteran does not suffer from PTSD related to his military service.  The Board has discussed more fully in a separate decision why entitlement to service connection for PTSD is not warranted.  

Finally, the Board notes that although the Veteran apparently failed to report any history of head injury to the VA examiners, VA treatment records show treatment for head injuries in August 1999 and November 2000, which could certainly have caused or contributed to the Veteran's reported cognitive impairment.   

While the Veteran may believe that his memory problems are the result of his service during the Persian Gulf War, as the Board discussed in greater detail above, the Veteran is not competent to offer a medical opinion as to the etiology of his cognitive impairment.  

In sum, the Board finds the preponderance of the evidence of record supports a finding that the Veteran's current cognitive impairment is most likely the result of his non-service connected substance abuse, rather than an undiagnosed illness.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Fatigue

Finally, the Board finds that there is insufficient evidence that the Veteran's fatigue is due to an undiagnosed illness.  

A July 2002 VA treatment record also notes the Veteran's complaints of significant fatigue while detoxifying from alcohol.  

At a February 2009 Gulf War exam, the examiner concluded that there is no evidence that the Veteran suffers from chronic fatigue syndrome and that the Veteran does not meet the criteria of associated symptoms.  Rather, the examiner concluded that "it is at least as likely as not that the Veteran's chronic symptom of subjective fatigue is a vegetative symptom of his depression/bipolar disorder."  The Board notes that entitlement to service connection for bipolar disorder has been previously denied.  

Additionally, at a VA examination of his service connection fibromyalgia in November 2010, the Veteran complained of generalized fatigue and weakness on a daily basis.  

As the Veteran's symptoms of fatigue can be attributed to his service connected fibromyalgia, as well as his non-service connected bipolar disorder, and a VA examiner determined that the Veteran does not meet the criteria for chronic fatigue syndrome, the Board finds that a separate disability rating for fatigue, to include as due to an undiagnosed illness is not warranted.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

In conclusion, the Board finds that the preponderance of the evidence is against the veteran's claims of entitlement to service connection for joint pain, memory loss, and fatigue.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in November 2002, March 2006, and February 2009.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Although the March 2006 and February 2009 notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in June 2006.  The appellant was afforded VA medical examinations in January 2007, February 2009, and March 2009.  These examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


